NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YUHAI ZHANG,                                    No.    15-72175

                Petitioner,                     Agency No. A088-323-254

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 15, 2018**
                               San Francisco, California

Before: PAEZ and IKUTA, Circuit Judges, and ADELMAN, District Judge.***

      Yuhai Zhang, a native and citizen of China, petitions for review of an order

of the Board of Immigration Appeals adopting and affirming the decision of an

immigration judge (IJ) denying his application for asylum and withholding of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Lynn S. Adelman, United States District Judge for the
Eastern District of Wisconsin, sitting by designation.
removal. The IJ found that Zhang lacked credibility as a witness, citing

inconsistent testimony and a lack of candor, and that he failed to provide

reasonably available evidence to corroborate his claims.

      Substantial evidence supports the IJ’s adverse credibility determination. See

Silva-Pereira v. Lynch, 827 F.3d 1176, 1184–85 (9th Cir. 2016). Zhang offered

inconsistent testimony on several topics, including when he and his wife first

joined a house church in China and his alleged abuse while in custody there, and

he repeatedly failed to persuasively reconcile his testimonial inconsistencies when

the IJ invited him to do so.

      Further, substantial evidence supports the agency’s finding that Zhang failed

to provide corroborating evidence from his daughter, who had personal knowledge

of the basis for his claims and could have either testified before the IJ or provided a

written statement. Zhang argues that the IJ denied him notice of the need for

corroborating evidence and an opportunity to present it, but Zhang was not entitled

to such notice and opportunity because his testimony was not “otherwise credible.”

Ren v. Holder, 648 F.3d 1079, 1091 (9th Cir. 2011); Yali Wang v. Sessions, 861
F.3d 1003, 1009 (9th Cir. 2017). And in any event, the IJ gave Zhang sufficient

notice of the need for corroborating evidence.

      For the foregoing reasons, the petition for review is DENIED.




                                          2